                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-01391 JVS(ADSx)                                       Date       February 27, 2019
 Title             Mesa Underwiters Specialty Insurance Company v. Cesar Delgado, et al.


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                         Not Present
                         Deputy Clerk                                         Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:           (In Chambers)          ORDER REMOVING ACTION FROM ACTIVE
                                               CASELOAD AND DIRECTING THE PARTIES TO FILE
                                               STATUS REPORTS


       This Court, having stayed the above action pending the resolution of the
underlying state court proceedings, hereby removes the action from the active caseload
to be reinstated upon application of the parties.

        In order to permit the Court to monitor this action, the Court hereby orders parties
to file a joint status report not later than June 27, 2019. Successive reports shall be filed
every 120 days thereafter. Each report must indicate the date on which the next report is
due.




                                                                                                    :     00
                                                               Initials of Preparer   kjt




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
